NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAMON EARL FRANKLIN,                             No.   19-55156

                Plaintiff-Appellant,             D.C. No. 2:16-cv-01192-CAS-AGR

 v.
                                                 MEMORANDUM*
JIM McDONNELL, Los Angeles County
Sheriff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner Damon Earl Franklin appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety and negligence arising from his pretrial

detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Franklin

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)”) (emphasis, citation, and internal quotation

marks omitted); McBride v. Lopez, 807 F.3d 982, 986 (9th Cir. 2015) (to show that

a threat rendered the prison grievance system unavailable, a prisoner must show

that he subjectively believed prison officials would retaliate against him and that

his belief was objectively reasonable).

      AFFIRMED.




                                          2                                      19-55156